UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 Commission File Number: 0-20050 PRINCETON NATIONAL BANCORP, INC. (Exact name of Registrant as specified in its charter.) Delaware 36-3210283 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 606 S. Main St. Princeton, Illinois (Address of principal executive offices) (Zip code) (815) 875-4444 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Smaller reporting company R Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 22, 2011 Common, par value $5.00 1 Part I: FINANCIAL INFORMATION The unaudited consolidated financial statements of Princeton National Bancorp, Inc. and Subsidiary and management’s discussion and analysis of financial condition and results of operation are presented in the schedules as follows: Schedule 1: Condensed Consolidated Balance Sheets Schedule 2: Condensed Consolidated Statements of Income Schedule 3: Condensed Consolidated Statements of Changes in Stockholders’ Equity Schedule 4: Condensed Consolidated Statements of Cash Flows Schedule 5: Notes to Condensed Consolidated Financial Statements Schedule 6: Management’s Discussion and Analysis of Financial Condition and Results of Operations Schedule 7: Controls and Procedures Part II: OTHER INFORMATION Item 1A.Risk Factors Smaller reporting companies are not required to provide the information required by this item. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds (a) None. Item 3.Defaults Upon Senior Securities As previously disclosed, in the first quarter of 2011, the Corporation elected to defer regularly scheduled quarterly interest payments on its outstanding junior subordinated debentures relating to its trust preferred securities and to suspend quarterly cash dividend payments on its Series B fixed rate, cumulative perpetual preferred stock issued to the U.S. Treasury.Therefore, the Corporation is currently in arrears with the interest payments on the subordinated debentures and dividend payments on the preferred stock, as permitted by the related documentation.As of June 30, 2011, the amounts of the arrearages on the various instruments were as follows: Junior subordinated debentures: $252,000; and, Series B fixed rate, cumulative perpetual preferred stock: $627,000. Item 4.Reserved. Item 6.Exhibits 31.1Certification of Chief Executive Officer required by Rule 13a-14(a). 31.2Certification of Chief Financial Officer required by Rule 13a-14(a). 32.1Certification of Chief Executive Officer and Chief Financial Officer required by Rule 13a-14(b) and Section 906 ofthe Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCETON NATIONAL BANCORP, INC. By By /s/Thomas D. Ogaard /s/Rodney D. Stickle Thomas D. Ogaard Rodney D. Stickle, CPA President & Chief Executive Officer Senior Vice President & Chief Financial Officer July 29, 2011 July 29, 2011 2 Princeton National Bancorp, Inc. Schedule 1 Condensed Consolidated Balance Sheets June 30, December 31, (dollars in thousands except share data) (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits with financial institutions Total cash and cash equivalents Loans held-for-sale, at lower of cost or market Investment securities: Available-for-sale, at fair value Held-to-maturity, at amortized cost (fair value of $11,502 and $12,472) Total investment securities Loans: Loans, net of unearned interest Allowance for loan losses ) ) Net loans Premises and equipment, net of accumulated depreciation Land held for sale, at lower of cost or market Federal Reserve Bank and Federal Home Loan Bank stock Bank-owned life insurance Accrued interest receivable Other real estate owned Deferred income taxes Intangible assets, net of accumulated amortization Other assets TOTAL ASSETS $ $ LIABILITIES Deposits: Demand $ $ Interest-bearing demand Savings Time Total deposits Borrowings: Customer repurchase agreements Interest-bearing demand notes issued to the U.S. Treasury Advances from the Federal Home Loan Bank Trust preferred securities Total borrowings Other liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock: no par value, 100,000 shares authorized: 25,083 shares issued and outstanding at June 30, 2011 and December 31, 2010 Common stock: $5 par value, 7,000,000 shares authorized: 4,478,295 shares issued at June 30, 2011 and December 31, 2010 Common stock warrants Surplus Retained earnings Accumulated other comprehensive income, net of tax Less: cost of 1,148,257 and 1,152,354 treasury shares at June 30, 2011 and December 31, 2010 ) ) TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See accompanying notes to unaudited condensed consolidated financial statements. 3 Princeton National Bancorp, Inc. Schedule 2 Condensed Consolidated Statements of Income (unaudited) THREE MONTHS THREE MONTHS SIX MONTHS SIX MONTHS (dollars in thousands except share data) ENDED ENDED ENDED ENDED June 30, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Interest Income: Interest and fees on loans $ Interest and dividends on investment securities: Taxable Tax-exempt Interest on interest-bearing deposits in other banks 34 40 56 72 Total interest income Interest Expense: Interest on deposits Interest on borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provisionfor loan losses Non-interest income: Fiduciary and farm management fees Service charges on deposit accounts Other service charges Gains on sales of securities available-for-sale 80 Brokerage fee income Mortgage servicing rights impairment 0 ) 0 ) Mortgage banking income, net Bank-owned life insurance income Other operating income 17 36 83 58 Total non-interest income Non-interest expense: Salaries and employee benefits Occupancy Equipment expense Federal insurance assessments Intangible assets amortization Data processing Marketing Other real estate expenses, net Loan collection expenses Other operating expense Total non-interest expense Income (loss) before income taxes ) Income tax benefit ) Net income (loss) ) ) Dividends on preferred shares 0 0 Accretion of preferred stock discount 7 7 15 14 Net income (loss) available to common stockholders $ ) $
